 Case 4:20-cv-04012-SOH Document 23                 Filed 06/02/20 Page 1 of 1 PageID #: 81



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


CAELIN DUKE                                                                           PLAINTIFF

v.                                   Case No. 4:20-cv-4012

CORPORAL SMITH, et al.                                                             DEFENDANTS

                                              ORDER

       Before the Court is the Report and Recommendation filed April Barry A. Bryant, United

States Magistrate Judge for the Western District of Arkansas. ECF No. 22. Judge Bryant

recommends that Plaintiff’s complaint be dismissed without prejudice for failure to comply with

the Court’s local rules and orders and failure to prosecute this case.

       No party has filed objections to the Report and Recommendation, and the time to object

has passed.    See 28 U.S.C. § 636(b)(1).         Therefore, the Court adopts the Report and

Recommendation (ECF No. 22) in toto. Accordingly, the Court finds that Plaintiff’s complaint

should be and hereby is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 2nd day of June, 2020.


                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
